t c memo united_states tax_court william l richter petitioner v commissioner of internal revenue respondent docket no filed date paul j sulla jr for petitioner jonathan j ono for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for consideration is whether petitioner is entitled to claim an energy tax_credit in of dollar_figure - - findings_of_fact the parties have stipulated some of the facts the stipulation of facts is incorporated by this reference petitioner resided in kaneohe hawaii at the time the petition was filed solar water heating system in or about petitioner investigated new water heating systems in conjunction with remodeling his home as part of his investigation petitioner authorized joseph miskowiec a salesman for mercury solar an organization engaged in the sale of solar_energy heating systems to conduct an energy audit of petitioner’s home the purpose of the energy audit was to ascertain the amount of energy used in petitioner’s home thereby enabling mr miskowiec to analyze whether petitioner should install a solar water heating system in his home mr miskowiec determined that petitioner’s hot water needs could be served by a solar water heating system that would reduce petitioner’s total monthly utility costs mr miskowiec ultimately recommended that petitioner install a solar water heating system consisting of a 50-gallon storage tank a by 10-foot solar collector a heater a pump plumbing controls and sensors collectively the heating system as part of his presentation to petitioner mr miskowiec offered petitioner two options---the option to purchase the heating system outright and the option to purchase only the energy generated by the heating system if petitioner chose to purchase the heating system outright mercury solar would require payment in full for the installed heating system and petitioner would be responsible for all repairs beyond the company contract if petitioner chose to purchase only the energy generated by the heating system mercury solar would sell the heating system to an environmental group which in turn would sell the energy to petitioner in exchange for his monthly payments this option would provide petitioner with a longer warranty and service period than an outright purchase would provide after reviewing his options petitioner in date opted to purchase only the energy generated by the heating system because of the low cost and the warranty with service after petitioner decided to enter into an energy purchase agreement mr miskowiec drafted a proposal dated date for petitioner’s heating system and he submitted the proposal to mercury solar and to hawaii environmental holdings heh an environmental group for their review the proposal indicated that heh’s total investment would be dollar_figure and that its total direct_cost would be dollar_figure the proposal also referenced a federal tax_credit of dollar_figure a state tax_credit of dollar_figure and an unexplained amount of dollar_figure labeled h e h both mercury solar and heh accepted the proposal q4e- to implement the proposal the following documents were prepared a solar_energy purchase agreement the purchase agreement dated date by and between heh as seller and petitioner as purchaser in which heh agreed to sell to petitioner all of the energy produced from the heating system under the purchase agreement heh retained ownership of the heating system and agreed to sell energy from the heating system to petitioner and to install service maintain and repair the heating system during the purchase agreement’s term heh also agreed to make any improvements necessary to complete the installation without any additional cost to petitioner heh provided a comprehensive warranty for the term of the purchase agreement including a promise to perform all required maintenance without additional cost to petitioner the payment schedule specified in the purchase agreement required petitioner to pay heh a dollar_figure per month for each of the first months except that in months and petitioner was required to pay dollar_figure dollar_figure and dollar_figure respectively b nothing for month sec_37 through and c dollar_figure for month the payments required under the agreement totaled dollar_figure the agreement was to be in effect for a period of years and month from the date on which the heating system became fully operational - - a metering and solar_energy service guarantee in which heh guaranteed that petitioner’s fossil fuel consumption would not exceed a specified amount per year assuming certain conditions were met and provided a service guarantee requiring it to repair and upgrade petitioner’s heating system and to take other remedial action if petitioner consumed more fossil fuel than guaranteed an option to extend term option to purchase component s in which heh agreed to remove its equipment at the end of the purchase agreement but provided petitioner with the option to extend his purchase agreement for an additional 61-month period the second term at a reduced monthly rate of of the existing contracts sic smaller monthly energy payment rate e cents per month the option agreement also gave petitioner the option at the end of the second term to purchase one or more components of the solar_energy collection equipment based on a price to be determined under the option agreement a memorandum of heated solar water service agreement roof release confirming that petitioner had leased to heh the roof of his premises for purposes including but not limited to operating the solar water heating system a solar partnership_agreement the partnership_agreement in which heh agreed to pay petitioner dollar_figure upon -- - completion of the initial term’ sec_12th month in exchange for allowing heh to place its equipment on petitioner’s property and for petitioner’s providing heh with the names of seven referrals writing a letter regarding his experience with the heating system and paying all of the required_payments on time although some of the above-described documents do not appear to have been fully executed both petitioner and heh executed the purchase agreement pursuant to that agreement the heating system was installed in petitioner’s home and became operational on date although there were several instances during the initial term of the purchase agreement when the system did not work correctly heh arranged for the necessary repairs at no additional cost to petitioner as of the date of trial petitioner had made the payments required under the purchase agreement for the initial term at trial petitioner testified that he is satisfied with his heating system which allegedly has a useful_life of to years and that he intends to renew his purchase agreement for a second term petitioner’s relationship with heh heh purports to have been created pursuant to a contract and declaration of creation of unincorporated business organization the declaration the declaration confers upon heh’s trustees broad powers to do anything any citizen may do in any state or country and to construe the meaning and intent of this contract and the trustee s ’ construction shall be conclusive legally binding and will govern according to certain minutes of hawaii environmental holdings introduced into evidence at trial the initial trustee lee allan hansen served as sole trustee from date until date on date lee allan hansen appointed two additional trustees cynthia kay mcneff and james scott sparkman mr sparkman at the time of the trial mr sparkman claimed to be the sole trustee of heh as well as the sole beneficiary of mercury solar which he described as a business_trust ’ heh’s minutes record that heh’s goal was to eliminate the use of fossil fuels as an energy source for the planet as well as the state of hawaii the minutes also state that the trustees were to accomplish this goal through a grassroots referral--based marketing plan sales of solar_energy and discretionary allocations of tax benefits to beneficiaries the partnership_agreement provided in relevant part by signing this document you have become a beneficiary of h e h you will be given a certificate documenting this fact along with a description of your rights and privileges as a beneficiary ‘mr sparkman owned mercury solar until at the time of the trial mr sparkman was receiving payments from mercury solar as a technical assistant manager --- - mr sparkman testified that heh issued to petitioner a certificate of evidence of right of distribution of hawaii environmental holdings the certificate the certificate purported to evidence petitioner’s ownership of one beneficial unit and heh’s conveyance of the right to claim a federal investment_credit for dollar_figure and a solar_energy tax_credit for the state of hawaii for dollar_figure the certificate however was not executed by the trustee or by any other agent of heh relevant tax returns for the taxable_year heh filed a form_1041 u s income_tax return for estates and trusts which reported a net_loss of dollar_figure heh attached to its return a schedule c profit or loss from business which reported the operating results from its sale of solar_energy and showed a net profit of dollar_figure in connection with its form_1041 heh issued a schedule_k-1 beneficiary’s share of income deductions credits etc to petitioner indicating that heh had allocated dollar_figure to petitioner as an energy_credit the schedule_k-1 did not reflect that any other item was allocable to petitioner for in accordance with the schedule_k-1 issued to him by heh petitioner claimed a passthrough energy_credit of dollar_figure on form_3468 investment_credit to his tax_return petitioner also claimed a passthrough energy conservation tax_credit of dollar_figure on his form n-157 credit for energy conservation included as part --- - of his form n-11 state of hawaii individual_income_tax_return notice_of_deficiency and related matters on date respondent issued a notice_of_deficiency disallowing the federal energy_credit claimed by petitioner on his return the notice described respondent’s basis for the determination as follows it is determined that you are not entitled to the energy credits you have claimed it has been determined that you are not entitled to receive earnings from the trust since you do not share in the earnings_of the trust you are not allowed to receive passthrough credits further it is determined that the energy contracts were in substance a sale of solar equipment to you this determination would also prevent the passthrough of any energy credits petitioner filed his petition contesting respondent’s determination on date over a year after petitioner filed his petition in this case heh arranged for the preparation of an amended form_1041 for on which heh claimed total net_income of dollar_figure including net profit from its schedule c of dollar_figure an income distribution_deduction of dollar_figure for distributions allegedly made to heh’s certificate holders anda tentative general_business_credit of dollar_figure consisting of a current_year investment_credit of dollar_figure and a credit carryforward of dollar_figure an amended schedule_k-1 was also mr sparkman testified that heh amended its return continued - prepared for petitioner showing an allocation to petitioner of dollar_figure of nonpassive_income and dollar_figure of depreciation the allocation of dollar_figure of nonpassive_income was attributable to the dollar_figure petitioner was scheduled to receive from heh in late pursuant to the partnership_agreement opinion prior to date individual taxpayers were permitted to claim a residential_energy_credit against their income_tax_liability sec_23 b and c a before its repeal by the omnibus budget reconciliation act of obra publaw_101_508 sec a stat effective date obra sec a repealed the residential_energy_credit for individuals the energy_credit however continued to be deductible after as part of the general_business_credit available to certain taxpayers including certain trusts_and_estates sec_38 see also sec_50 providing that in calculating the general_business_credit authorized by sec_46 sec_48 and sec_50 the rules of sec_48 f relating to certain estates and trusts continue to apply continued because the original return reported distributions incorrectly as interest sunless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure as in effect for sec_38 and b provides for a credit against a taxpayer’s income_tax in the amount of the investment_credit determined under sec_46 sec_46 provides that the amount of the investment_credit as relevant here is the amount of the energy_credit the amount of the energy_credit is equal to percent of the basis of the energy_property placed_in_service during the taxable_year sec energy_property is defined in sec_48 as any property-- a which is-- equipment which uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure b the construction reconstruction or erection of which is completed by the taxpayer or which is acquired by the taxpayer if the original_use of such property commences with the taxpayer c with respect to which depreciation or amortization in lieu of depreciation is allowable and d which meets the performance and quality standards if any which-- have been prescribed by the secretary by regulations after consultation with the secretary of energy and are in effect at the time of the acquisition of the property -- a and a a the energy_property must be depreciable which requires that the property be used in a trade_or_business or held_for_the_production_of_income sec_48 a c a a_trust is eligible for the energy_credit if it places qualifying energy_property in service during the taxable_year the trust must apportion its basis in the qualifying energy_property among itself and its beneficiaries sec_38 c d a although there is no current provision in the code that governs the apportionment of an investment in energy_property among a_trust and its beneficiaries sec_50 refers taxpayers to specific provisions in effect prior to the enactment of obra one of those provisions sec_48 as in effect on the day before sec_50 provides for purposes of sec_46 sec_48 and sec_50 rules similar to the rules of the following provisions as in effect on the day before the date of the enactment of the revenue reconciliation act of shall apply sec_48 relating to certain estates and trusts emphasis added sec_48 as in effect on the day before the enactment of obra provides sec_48 estates and trusts --in the case of an estate or trust-- the qualified_investment for any taxable_year shall be apportioned between the trust and the beneficiaries on the basis of the income of the trust allocable to each and continued the enactment of obra provides that the qualified_investment must be apportioned among the trust and its beneficiaries on the basis of the trust’s income allocable to each see also sec_1_48-6 income_tax regs in enacting sec_48 congress recognized that when income is taxed in part to an organization and in part to its shareholders or beneficiaries the investment_credit 1s apportioned among the parties in accordance with their sharing of income for tax purposes s rept 87th cong 2d sess 1962_3_cb_707 h rept 87th cong 2d sess 1962_3_cb_405 respondent disallowed petitioner’s energy_credit because he determined none of heh’s income was allocable to petitioner during and alternatively because the purported purchase of energy was in substance a sale of solar equipment to petitioner because we hold that petitioner has failed to prove that any of heh’s income or heh’s investment in energy_property was allocable to him during we need not address respondent’s second argument continued any beneficiary to whom any investment has been apportioned under paragraph shall be treated for purposes of sec_46 sec_48 and sec_50 as the taxpayer with respect to such investment and such investment shall not by reason of such apportionment lose its character as an investment in new sec_38 property or used sec_38 property as the case may be emphasis added tax_credits are a matter of legislative grace and petitioner bears the burden of proving his entitlement to the tax_credit he claimed ’ rule a 292_us_435 petitioner maintains he is eligible for the energy_credit based upon his status as a beneficiary of heh the parties do not dispute that if heh placed depreciable solar_energy_property in service during heh became eligible for the energy_credit through its ownership of that property sec_38 petitioner asserts that the apportionment of part of heh’s energy_credit to him was proper because heh was required to allocate dollar_figure of heh’s income to him under the terms of the partnership_agreement and heh actually allocated dollar_figure of income to him for as evidenced by the amended schedule_k-1 for while it is true that the partnership_agreement reflects an obligation on the part of heh to allocate and distribute dollar_figure to petitioner heh’s obligation was subject_to certain conditions which required petitioner to identify several referrals write a letter of reference and make his energy payments on time moreover under the terms of the partnership_agreement heh was ‘ sec_7491 which is effective for court proceedings that arise in connection with examinations commencing after date places the burden on the commissioner in certain circumstances however petitioner has not contended nor is there evidence that his examination commenced after date or that sec_7491 applies -- - obligated to pay petitioner dollar_figure only upon completion of the 12th month of petitioner’s contract if petitioner complied with his obligations the record indicates that petitioner did not send the required reference letter to heh detailing his experience with the solar_energy heater until date consequently the earliest date that heh was obliged to allocate income to petitioner was date in addition petitioner produced no evidence other than the conflicting testimony of mr sparkman that the dollar_figure was ever actually allocated or distributed to petitioner similarly the other documentary_evidence petitioner produced does not adequately support his assertion that heh actually allocated income to petitioner for petitioner did not claim any income from heh on his return and has not filed an amended_return furthermore heh did not report any allocation or distribution of income to petitioner on its original form_1041 or on the original schedule_k-1 issued to petitioner petitioner introduced at trial what purports to be heh’s amended return and an amended schedule_k-1 as proof that heh earned_income and allocated dollar_figure of that income to petitioner for the record does not show however whether heh’s amended_return was actually filed although the amended -- - return claims that heh had distributable_net_income and actually made income distributions of dollar_figure the return was not prepared until after petitioner filed his petition in this case and is simply not probative or trustworthy heh’s amended_return was signed by mr sparkman less than month prior to trial and is not corroborated by any credible_evidence in the absence of corroborating evidence we are not regquired to accept the self- serving testimony of petitioner or other interested witnesses 466_us_485 975_f2d_534 8th cir affg in part revg in part on another ground and remanding tcmemo_1991_140 87_tc_74 because we are not convinced on this record that any part of heh’s income was allocable to petitioner or that heh allocated a portion of its investment in qualifying energy_property to petitioner for we hold that petitioner is not entitled to the dollar_figure energy_credit claimed on his return we have carefully considered all remaining arguments made by petitioner for contrary holdings and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
